 1   KAMER ZUCKER ABBOTT
     Jen J. Sarafina             #9679
 2   Dare E. Heisterman          #14060
     3000 W. Charleston Boulevard, Suite 3
     Las Vegas, Nevada 89102-1990
 3   Tel. (702) 259-8640
     Fax (702) 259-8646
 4   jsarafina@kzalaw.com
     dheisterman@kzalaw.com
 5
     Attorneys for Defendant
 6   Wynn Las Vegas, LLC

 7                                                    UNITED STATES DISTRICT COURT
 8                                                                  DISTRICT OF NEVADA

 9
     VINCENT FRIED                           )                                        Case No. 2:18-cv-00689-APG- BNW
10                                           )
                             Plaintiff,      )                                        STIPULATION AND REQUEST TO
11                                           )                                        EXTEND DEADLINE FOR
     vs.                                     )                                        DEFENDANT TO FILE REPLY IN
                                             )                                        SUPPORT OF DEFENDANT’S
12   WYNN LAS VEGAS, LLC, a Nevada limited   )                                        MOTION FOR SUMMARY
     liability company,                      )                                        JUDGMENT
13                                           )
                             Defendant,      )                                        (First Request)
14   _______________________________________ )

15
                  Defendant Wynn Las Vegas, LLC, (“Defendant”), and Plaintiff Vincent Fried (“Plaintiff), by
16
     and through their respective counsel of record (collectively the “Parties”), stipulate and request the
17
     Court extend the deadline for Defendant to file its Reply in Support of Defendant’s Motion for
18
     Summary Judgment up to and including July 26, 2019. In support of this Stipulation and Request, the
19
     Parties state as follows:
20
                  1. The current deadline for Defendant to file its Reply in Support of Defendant’s Motion for
21
                         Summary Judgment is July 9, 2019.
22
                  2. Plaintiff requested an extension of time to file its Response to Defendant’s Motion for
23
                         Summary Judgment and agreed to allow Defendant additional time to file its Reply if
24
                         needed.


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                             Page 1 of 3
 1                3. Defendant agreed to Plaintiff’s request for an extension of time to file its Response to

 2                       Defendant’s Motion for Summary Judgment, and the Court granted the parties’ stipulated

 3                       request on June 4, 2019. See ECF No. 29.

 4                4. Counsel for Defendant had previously scheduled time out of the office surrounding the

 5                       Fourth of July holiday.

 6                5. This Request for an extension of time is not sought for any improper purpose or other

 7                       purpose of delay. Rather, it is sought by the Parties solely for the purpose of allowing

 8                       Defendant an adequate opportunity to reply to Plaintiff’s Response to Defendant’s Motion

 9                       for Summary Judgment.

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                  Page 2 of 3
 1                WHEREFORE, the parties respectfully request that the Court extend the deadline for

 2   Defendant to file its Reply in Support of Defendant’s Motion for Summary Judgment up to and

 3   including July 26, 2019.

 4        DATED this 2nd day of July, 2019.                                           DATED this 2nd day of July, 2019.

 5        _/s/ Michael P. Balaban________                                             _/s/ Dare E. Heisterman_______
          Michael P. Balaban      #9370                                               Jen J. Sarafina        #9679
 6        Law Offices of Michael P. Balaban                                           Dare E. Heisterman #14060
          10726 Del Rudini Street                                                     KAMER ZUCKER ABBOTT
 7        Las Vegas, Nevada 89141                                                     3000 West Charleston Boulevard, Suite 3
          Telephone: (702) 586-2964                                                   Las Vegas, NV 89102
 8        Facsimile: (702) 586-3023                                                   Telephone: (702) 259-8640
                                                                                      Facsimile: (702) 259-8646
 9        Attorney for Plaintiff,
          Vincent Fried                                                               Attorneys for Defendant,
10                                                                                    Wynn Las Vegas, LLC

11

12

13                IT IS SO ORDERED.

14

15   Dated:
     Dated:____________________
            July 8, 2019.
                                                                        UNITED STATES DISTRICT JUDGE
16                                                                      UNITED STATES DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                   Page 3 of 3
